Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment file on 7/14/22. The claims 1 and 7-8 have been amended. The amendment has been entered. Claims 1-8 are remain pending in the application. 

Response to Arguments
	Applicant argues on page Remark file 7/14/22 that the amended claims are not directed towards mental processes. For example, the stated conversions and simulation for the structural analysis of the article cannot reasonably be performed in the human mind alone or only with pen and paper. Still further, that a novel and significant conversion is required be the claim features and specifically noted within the specification. For example, paragraph [0040] of the specification that describes converting design data of the article into the auxiliary geometric shapes that directly relates to advantages of the application. the claims are amended to be more specific and to recite the practical application. For example, the amended claims now recite novel features, conversions, and specifically identify the practical application as a simulation of for the structural analysis of an article. Specifically, the technical field is structural analysis simulation and the specifics of embodiments improve operation efficiency and reduce time for performing the simulations such as described e.g., paragraphs 0044 and 0131 of the filed specification.
	Examiner respectfully disagree with applicant’s arguments. The amendment does not illustrate the feature of improving operation efficiency and reducing time for performing the simulations or a practical application. For example, these limitations “converting geometric shapes which define the article to a finite element model; converting the set condition to a condition for nodes, elements, or element faces in the finite element model;” are considered as mental process (i.e. using pen and paper). A human can convert a geometric shape and apply condition to a node or element or faces. Simply recite “finite element model” would not add significantly more into the claim as it merely shows that the geometric shape and condition are represented in a computer model. In other words, it means these limitations are performed as generic computer functions. Same rationale for limitation “performing the simulation for the structural analysis of the article based on the converted geometric shapes and the converted condition”. See below 101 rejection and 2106.05(f) and 2106.05(g) for detail.
Applicant’s arguments and amendments have overcome previous 102 rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Das et al (US 2019/0179978 A1) and Amakai et al (US 2003/0055612 A1).

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a computer-readable medium. Therefore, the claim is eligible under Step 1 for being directed to article of manufacture. 
Step 2A Prong One
Claim 1 recites 
causing a computer to execute a process, the process comprising: 
reading design data from a memory which stores the design data that indicates an auxiliary geometric shape and an article to be analyzed, (input data)
the auxiliary geometric shape being arranged in association with a setting portion for which a condition for performing simulation for structural analysis of the article is set, and being assigned identification information including the condition; (data description)
identifying the auxiliary geometric shape and the condition from the design data based on the identification information; (mental process)
setting the condition for the setting portion; (mental process)
converting geometric shapes which define the article to a finite element model; (mental process and mere instructions to apply an exception)
converting the set condition to a condition for nodes, elements, or element faces in the finite element model; (mental process and mere instructions to apply an exception)
and performing the simulation for the structural analysis of the article based on the converted geometric shapes and the converted condition. (insignificant application)
The claimed concept is a method of evaluating design data of an object based on shape and condition for configuration directed to “Mental Process” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
The reading data step is recited at a high level of generality (i.e., as a general means of reading input for use in the evaluation step) and amounts to mere data reading, which is a form of insignificant extra-solution activity. 
The “finite element model” is recited at a high level of generality (i.e. invokes computers or other machinery merely as a tool to perform an existing process). 
The performing simulation step is recited at a high level of generality (i.e. as a general means of application) without detail of the simulation, which is a form of insignificant extra-solution activity.
The claim recites additional elements such as “computer and memory”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification Fig. 2 [0050-59] for generic computer description.
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. That is, simply using a conventional machine to collect data. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The non-transitory computer-readable recording medium according to claim 1, wherein the setting portion is a point, a line segment, a face, or a solid in the article, or the auxiliary geometric shape, or any combination thereof is arranged to come into contact with the setting portion or to include the setting portion. (mental process)

Claim 3. The non-transitory computer-readable recording medium according to claim 1, wherein the auxiliary geometric shape is assigned information that determines a point, a line segment, a face, or a solid, or any combination thereof which is in contact with the auxiliary geometric shape and for which the condition is set, or a point, a line segment, a face, or a solid, or any combination thereof, which is included in the auxiliary geometric shape and for which the condition is set. (mental process)

Claim 4. The non-transitory computer-readable recording medium according to claim 1, wherein when a plurality of geometric shapes overall matching the auxiliary geometric shape or overall including the auxiliary geometric shape are present in the article, the computer-readable recording medium causes the computer to execute a process of determining one of the plurality of geometric shapes to be the setting portion in a priority order of solid, face, line segment, and point.  (mental process and insignificant application)

Claim 5. The non-transitory computer-readable recording medium according to claim 1, wherein a first geometric shape of the article defined in the design data is divided into a second geometric shape in contact with the auxiliary geometric shape or included in the auxiliary geometric shape, and a third geometric shape not in contact with the auxiliary geometric shape or not included in the auxiliary geometric shape, and the computer-readable recording medium causes the computer to execute a process of setting the condition for the second geometric shape.  (mental process)

Claim 6. The non-transitory computer-readable recording medium according to claim 1, wherein the computer-readable recording medium causes the computer to execute a process of displaying the auxiliary geometric shape on a display device. (output data)

Same conclusion for independent claims 7-8. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-8 are not patent eligible.

Examiner’s Recommendation
In light of specification [44-46], [122-125], [131] and [142-143], examiner made a proposed amendment to address 101 rejection as the following: -
the auxiliary geometric shape being arranged in association with a setting portion for which a condition for performing simulation for structural analysis of the article is set in advance, and being assigned identification information including the condition; 
identifying the auxiliary geometric shape and the condition from the design data based on the identification information;
setting the condition for the setting portion based on the identified auxiliary geometric shape and the condition; 
converting geometric shapes which define the article to a finite element model;
converting the identified set condition according to the geometric shapes of the article to a condition for nodes, elements, or element faces in the finite element model; 
and performing the simulation for the structural analysis of the article based on the converted geometric shapes and the converted condition; wherein if the geometric shapes of the article are changed, the simulation is performed without repeating the step of setting the condition. 
Applicant is encouraged to contact examiner for further discussion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US 2019/0179978 A1), hereinafter Das, in view of Amakai et al (US 2003/0055612 A1) hereinafter Amakai.

Claim 1. A non-transitory computer-readable recording medium storing therein a program for causing a computer to execute a process, the process comprising: 
Das discloses reading design data from a memory which stores the design data that indicates an auxiliary geometric shape and an article to be analyzed, 
Das: [0021] “The system 100 may include one or more processors 101, a computer-readable medium (e.g., a memory) 102, and a display 103. The computer-readable storage medium 102 may store instructions that, when executed by the one or more processors 101, cause the one or more processors 101 to perform machine design and generate physical design parameters of the object in accordance with aspects of the present disclosure. The computer-readable storage medium 102 may also store various data (e.g., graphical design of object, shape of object, distribution of mass within the object, axis of rotation of the object, object type, list of object types, regression weigh, regression estimate, physical design parameters, ranking of the regression estimates, proximity metrics, observed values of physical design parameters, assumed values of physical design parameters, accurate values of physical design parameters, sample sets of physical design parameters, inertia effect of machine design, etc.) that may be captured, processed, and/or required by the system 100. …”
Das discloses the auxiliary geometric shape being arranged in association with a setting portion for which a condition for performing simulation for structural analysis of the article is set, 
Das: [0020] Referring now to FIG. 1, an exemplary system 100 for generating physical design parameters of an object is illustrated in accordance with some embodiments of the present disclosure. In particular, the system 100 may include a design simulation device (e.g., desktop. laptop, notebook, or any other computing device) that implements a design simulation engine for generating physical design parameters of the object. As will be described in greater detail in conjunction with FIGS. 2-7, the design simulation engine may receive a graphical design of the object along with a desired axis of rotation, may categorize the object into an object type based on the graphical design of the object and the desired axis of rotation of the object, and may determine a regression weight and a regression estimate for each of the physical design parameters based on the object type. The physical design parameters may include, but may not be limited to, a mass, a radius, an acceleration, an initial velocity, a final velocity, a time, a distance, or a displacement of the object. [correspond the auxiliary geometric shape being arranged in association with a setting portion for which a condition for performing simulation for structural analysis of the article is set] Further, the design simulation engine may determine a plurality of proximity metrics based on the regression estimate for each of the plurality of physical design parameters, may adjust the regression weight for each of the plurality of physical design parameters based on the plurality of proximity metrics, and may generate a value for each of the plurality of physical design parameters based on the corresponding adjusted regression weight.”
Das discloses being assigned identification information including the condition;
Das: [0024] “Referring back to FIG. 2, the shape recognition module 202 may receive the designed object from the object designing workspace module 201 via a C1 connector, and may determine a shape of the object based on the graphical design of the object. In some embodiments, the shape recognition module 202 may determine the shape of the designed object by analyzing a contour or a boundary of the object from the graphical design of the object. Further, the mass distribution recognition module 203 may receive the shaped recognized object from the shape recognition module 202 via a C2 connector, and may determine a distribution of mass within the object based on the shape of the object. In some embodiments, the mass distribution recognition module 203 may determine the distribution of mass within the object by analyzing a pixel area covered by the shaped recognized object. In particular, the mass distribution recognition module 203 may determine whether the distribution of the mass within the object is continuous or discontinuous. As will be appreciated, the INT2 interface may be an interface between the design simulation device and any of the input devices.”
The reorganization of shape and mass distribution of the designed object correspond to being assigned identification information including condition.
Das discloses identifying the auxiliary geometric shape and the condition from the design data based on the identification information; 
Das: [0025] “The object categorization module 204 may receive the mass distribution recognized object from the mass distribution recognition module 203 via a C3 connector, and may categorize the object into an object type from among various object types. [correspond to identifying the auxiliary geometric shape and the condition from the design data based on the identification information] In some embodiments, the object categorization module 204 may categorize the object based on the shape of the object, the distribution of mass within the object, and the desired axis of rotation of the object. The object types may include, but may not be limited to, a regular and continuous object, a regular mass object, a discontinuous mass object, and so forth. Referring now to FIGS. 4A-4C, exemplary designed objects categorized into different object types are illustrated, in accordance with some embodiments of the present disclosure.”
Das discloses setting the condition for the setting portion; 
Das: [0023] The object designing workspace module 201 may facilitate designing of an object with a desired axis of rotation and a pivot element (e.g., a central point, or a shaft around which the object rotates or oscillates) through an INT1 interface. … In other words, the object designing workspace module 201 may provide for a graphical design of the object along with a desired axis of rotation and a pivot element. [correspond to setting the condition for the setting portion] Referring now to FIGS. 3A-3B, graphical representations 301 and 302 of exemplary designed objects using the object designing workspace module 201 are illustrated, in accordance with some embodiments of the present disclosure. For example, FIG. 3A illustrates a graphical representation of a plank having a mass (M) and coupled to a pivot point at a distance or radius (R)”
Das discloses performing the simulation for the structural analysis of the article based on the condition.  
Das: [0032] By way of an example, the techniques described above may automatically generate physical design parameters of an object for simulating inertia effect of machine design. The techniques may first categorize any designed object into a type of object based on a contour of the object, a distribution of mass within the object, and an axis of rotation of the object. Thereafter, the techniques may determine a regression weight and a regression estimate of physical design parameters by providing an observed value or an assumed value of random variables for a sample set of physical design parameters depending on the object type. The techniques may then determine the proximity metrics by providing rank to the regression estimation of the physical design parameters for a sample set based on the closeness between the assumed values of the physical design parameters and the regression estimate of the physical design parameters. The techniques may then adjust the regression weight based on determined proximity metrics for different sample sets collected continuously over a period of time. The techniques may then generate accurate values of the physical design parameters, by using the adjusted regression weight, for simulating inertia effect of machine design.

Das does not appear to explicitly disclose converting geometric shapes which define the article to a finite element model; and converting the set condition to a condition for nodes, elements, or element faces in the finite element model; 

However, Amakai discloses converting geometric shapes which define the article to a finite element model; [0093-0094] “Further, the three-dimensional conversion unit 206 refers to the layer-based material-arrangement-pattern data 221 in the partial-structure-model information 220, and generates the three-dimensional-shape data 222 of the partial-structure model. The three-dimensional-shape data 222 of the partial-structure model represents the cells in the zooming region to be analyzed, with a three-dimensional shape of each material. The finite-element-model generation unit 207 generates voxel-model data 213 based on the three-dimensional-shape data 212 of the entire-structure-model. At this time, the finite-element-model generation unit 207 determines the length of each voxel in each of three axis directions to be a value obtained by dividing a minimum value of the lengths, in the direction, of the cells constituting the three-dimensional-shape data 212 of the entire-structure-model, by an arbitrary value, which is designated by a manipulation input from the user.”
Amakai discloses converting the set condition to a condition for nodes, elements, or element faces in the finite element model; 
Amakai: [0182-0187] “[Step S31] The three-dimensional conversion unit 206 generates a three-dimensional model-shape data which is divided into uniform cells, based on the layer-based material-arrangement-pattern data 211 [correspond to conditions]. Hereinafter, such three-dimensional model-shape data is referred to as three-dimensional-model-shape intermediate data. That is, the three-dimensional conversion unit 206 makes each cell three-dimensional by adding the thickness designated for the corresponding layer to the cell in the layer-based material-arrangement-pattern data 211. Then, the three-dimensional conversion unit 206 generates the three-dimensional-model-shape intermediate data by stacking sets of the three-dimensional cells constituting the respective layers. …” See Fig. 17 and 18.
Amakai discloses performing the simulation for the structural analysis of the article based on the converted geometric shapes and the converted condition.
Amakai: [0279-0286] “[Step S141] The analysis unit 208 selects one of boundary faces of the voxel model 720 (which separates the inside and the outside of the voxel model 720). [Step S142] The analysis unit 208 determines whether or not the selected boundary face is a portion of a boundary face of the entire-structure model 700. When yes is determined, the operation goes to step S143. When no is determined, the operation goes to step S144. [Step S143] The analysis unit 208 adopts an analysis condition which is set in the voxel model 701 in the analysis of the entire-structure model 700, as an analysis condition of the partial-structure model using the voxel model 720. That is, when an analysis condition is set at the time of analysis of the entire-structure model, the analysis condition is also applied to the voxel model 720 used in analysis of the partial-structure model, as it is. If an analysis condition is not set at the time of analysis of the entire-structure model, no analysis condition is set in the voxel model 720 used in the analysis of the partial-structure model. Thereafter, the operation goes to step S145. [Step S144] The analysis unit 208 sets an analysis condition of the partial-structure model based on an analysis result of the entire-structure model, in the boundary face, which is produced by cutout of the partial-structure model and is not a portion of a boundary face of the entire-structure model 700. [Step S145] The analysis unit 208 sets the analysis condition at positions of nodes on the boundary face of the partial-structure model. [Step S146] The analysis unit 208 determines whether or not an analysis condition has been set in all of the boundary faces of the voxel model. When yes is determined, the operation goes to step S147. When no is determined, the operation goes to step S141. [Step S147] The analysis unit 208 performs a structural analysis of the voxel model 720 corresponding to the partial-structure model based on the analysis condition set as above. …” See Fig. 32.
Das and Amakai are analogous art because they are from the “same field of endeavor” structural analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Das and Amakai before him or her, to modify the method of Das] to include the finite element model of Amakai because this combination improve the accuracy of the result without additional design time.
The suggestion/motivation for doing so would have been Amakai [0014] “Further, it is difficult to automatically produce a finite element model which is appropriate for simulation of multilayer wiring in an LSI since LSIs have fine structures, and are assembled from a number of parts made of various materials. Therefore, when an accurate result is required, the number of voxels becomes great (e.g., hundreds of thousands to hundreds of millions), and the amount of calculation also becomes great. Furthermore, since it is not easy to recognize from a three-dimensional model a complex assembly structure of multilayer wiring in an LSI, a voxel having a size which is inappropriate from a viewpoint of the structure of the LSI can be produced when the sizes and shapes of voxels are defined based on a geometrical shape model.”
Therefore, it would have been obvious to combine Das and Amakai to obtain the invention as specified in the instant claim(s).



Regarding Claim 7-8, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 2. The non-transitory computer-readable recording medium according to claim 1, Das discloses wherein the setting portion is a point, a line segment, a face, or a solid in the article, or the auxiliary geometric shape, or any combination thereof is arranged to come into contact with the setting portion or to include the setting portion.  
Das: [0023] “The object designing workspace module 201 may facilitate designing of an object with a desired axis of rotation and a pivot element (e.g., a central point, or a shaft around which the object rotates or oscillates) through an INT1 interface. As will be appreciated, the INT1 interface may be an interface between the design simulation device and any of the input devices. The input device may include, but are not limited to, keyboard, mouse, joystick, touchscreen, touchpad, trackball, stylus, and so forth. Further, the object designing workspace module 201 may graphically represent the designed object on a suitable scale inbuilt within the workspace. In other words, the object designing workspace module 201 may provide for a graphical design of the object along with a desired axis of rotation and a pivot element. Referring now to FIGS. 3A-3B, graphical representations 301 and 302 of exemplary designed objects using the object designing workspace module 201 are illustrated, in accordance with some embodiments of the present disclosure. For example, FIG. 3A illustrates a graphical representation of a plank having a mass (M) and coupled to a pivot point at a distance or radius (R).”

Claim 3. The non-transitory computer-readable recording medium according to claim 1, Das discloses wherein the auxiliary geometric shape is assigned information that determines a point, a line segment, a face, or a solid, or any combination thereof which is in contact with the auxiliary geometric shape and for which the condition is set, or a point, a line segment, a face, or a solid, or any combination thereof, which is included in the auxiliary geometric shape and for which the condition is set.  
Das: [0023] and Fig. 3A and 3B for auxiliary geometric shape.

    PNG
    media_image1.png
    253
    905
    media_image1.png
    Greyscale


Claim 6. The non-transitory computer-readable recording medium according to claim 1, wherein the computer-readable recording medium causes the computer to execute a process of displaying the auxiliary geometric shape on a display device.  
Das: [0023] and Fig. 3A and 3B for auxiliary geometric shape.

    PNG
    media_image1.png
    253
    905
    media_image1.png
    Greyscale


Claim 4. The non-transitory computer-readable recording medium according to claim 1, Das discloses wherein when a plurality of geometric shapes overall matching the auxiliary geometric shape or overall including the auxiliary geometric shape are present in the article, 
Das: [0026] “For example, FIG. 4A illustrates exemplary designed objects belonging to the regular and continuous object type 601 along with their inertia (I). The objects such as flat planks, squares, rectangles, triangles, and so forth may belong to the regular and continuous object type 601. As will be appreciated, such objects may have distributed continuous mass. Further, such objects may be a part of any given system where the objects need to perform any motion operations (e.g., rotation, revolution, etc.). Additionally, for example, FIG. 4B illustrates exemplary designed objects belonging to the regular mass object type 602 along with their inertia (I). The objects having geometrical shapes related to circular or spherical, such as, circular plate, ring, solid sphere, hollow sphere, and so forth may belong to the regular mass object type 602. [correspond to when a plurality of geometric shapes overall matching the auxiliary geometric shape or overall including the auxiliary geometric shape are present in the article] Further, for example, FIG. 4C illustrates exemplary designed objects belonging to the discontinuous mass object type 603 along with their inertia (I). The objects having random shape may belong to the discontinuous mass object type 603.”
Das discloses the computer-readable recording medium causes the computer to execute a process of determining one of the plurality of geometric shapes to be the setting portion in a priority order of solid, face, line segment, and point.  
Das: [0029-0030] “The rank correlation module 206 may receive the regression estimate for physical design parameters from the regression module 205 via a C5 connector, and may determine proximity metrics based on the regression estimate for each of the physical design parameters. In some embodiments, the rank correlation module 206 may determine the proximity metrics by providing rank to the regression estimate for each of the physical design parameters in the sample set based on a proximity or a closeness between the regression estimate of the for each of the physical design parameters and the corresponding observed value or the corresponding assumed value for each of the physical design parameters in the sample set using a correlation analysis. In other words, the rank correlation module 206 may determine a relativity among each of the plurality of physical design parameters based on a correlation analysis. The self-learning module 207 may receive the proximity metrics from the rank correlation module 206 via a C6 connector, and the regression weight from the regression module 205 via a C7 connector. The self-learning module 207 may then adjust the regression weight for each of the physical design parameters based on the plurality of proximity metrics.” The ranking of parameters correspond to “a priority order of solid, face, line segment, and point”.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the self-learning module of Das to include the setting portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable arrangement involves only routine skill in the art.  See MPEP 2144.04 IV. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959)

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection under 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:  
Das (US 2019/0179978 A1) teaches a method for generating physical design parameters of an object. This method includes receiving a graphical design of the object along with a desired axis of rotation, categorizing the object into an object type based on the graphical design of the object and the desired axis of rotation of the object, and determining a regression weight and a regression estimate for each of the plurality of physical design parameters based on the object type, determining a plurality of proximity metrics based on the regression estimate for each of the plurality of physical design parameters, adjusting the regression weight for each of the plurality of physical design parameters based on the plurality of proximity metrics, and generating a value for each of the plurality of physical design parameters based on the corresponding adjusted regression weight.
Nojima et al (US 2011/0050686 A1) teaches a model generated using three-dimensional structure data of a structure to be processed in a virtual space of three-dimensional orthogonal coordinates configured through calculation processing.
Chen et al (NPL: A flexible assembly retrieval approach for model reuse, 2012) teaches a method for searching assemblies in the product library. The multilevel assembly descriptor gathers different levels of information important for distinguishing assemblies.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 5. “wherein a first geometric shape of the article defined in the design data is divided into a second geometric shape in contact with the auxiliary geometric shape or included in the auxiliary geometric shape, and a third geometric shape not in contact with the auxiliary geometric shape or not included in the auxiliary geometric shape.”
in combination with the remaining elements and features of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148